                 Case 19-12153-KBO             Doc 608-3        Filed 07/31/20         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                                 Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                 Case No. 19-12153 (KBO)

                    Debtors.                                     (Jointly Administered)


                                       CERTIFICATE OF SERVICE

                   I, Peter J. Keane, hereby certify that on the 31st day of July, 2020, I caused a copy
of the following to be served on the attached service list in the manner indicated.


             Motion of George L. Miller, Chapter 7 Trustee, to Approve Settlement Agreement
             with Metal Trader Inc. (Triad Metal)


    Dated: July 31, 2020
                                                        /s/ Peter J. Keane
                                                       Peter J. Keane (DE Bar No. 5503)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:230024.1 57095/001
               Case 19-12153-KBO    Doc 608-3    Filed 07/31/20   Page 2 of 9




BAYOU STEEL, 19-12153
Supplemental Service List-Metal Trader 9019 Motion
Doc 230025
01-Electronic Mail

ELECTRONIC MAIL
Matt Sudo
Metal Trader Inc. (Trial Metal)
Email: Matt.Sudo@triadmetals.com




DOCS_DE:230025.1 57095/001
               Case 19-12153-KBO      Doc 608-3   Filed 07/31/20    Page 3 of 9




Bayou Steel 2002 Service List ALL FCM
Case No. 19-12153 (KBO)                           FIRST CLASS MAIL
Document No. 227704v2                             Delaware Dept of Justice
74 – First Class Mail                             Attn Bankruptcy Dept
                                                  820 N French Street, 6th Floor
                                                  Wilmington, DE 19801
(Counsel to George L. Miller, the Chapter 7
Trustee)                                          FIRST CLASS MAIL
Bradford J. Sandler, Esquire                      (Counsel to Bank of America NA as
Colin R. Robinson, Esquire                        Administrative Agent, the Prepetition Agent
Peter J. Keane, Esquire                           for itself and other prepetition lenders)
Pachulski Stang Ziehl & Jones LLP                 Mark D Collins, Esquire
919 N. Market Street, 17th Floor                  David T Queroli, Esquire
Wilmington, DE 19801                              Richards Layton & Finger
                                                  920 N. King Street
FIRST CLASS MAIL                                  One Rodney Square
(Counsel for the Debtor)                          Wilmington, DE 19801
Christopher A. Ward, Esquire
Shanti M. Katona, Esquire                         FIRST CLASS MAIL
Stephen J. Astringer, Esquire                     (Counsel to United Steel, Paper and
Polsinelli PC                                     Forestry, Rubber, Manufacturing, Energy,
222 Delaware Avenue, Suite 1101                   Allied Industrial and Service Workers
Wilmington, DE 19801                              International Union (“United
                                                  Steelworkers”))
FIRST CLASS MAIL                                  Susan E Kaufman, Esquire
Office of the United States Trustee               Law Office of Susan E Kaufman LLC
Linda J Casey, Esquire                            919 N. Market Street, Suite 460
J. Caleb Boggs Federal Building                   Wilmington, DE 19801
844 King Street, Suite 2207
Lockbox 35                                        FIRST CLASS MAIL
Wilmington, DE 19801                              (Counsel to Black Diamond Commercial
                                                  Finance, LLC, the Subordinated Term Loan
FIRST CLASS MAIL                                  Agent)
US Attorney for Delaware                          Seth A Niederman, Esquire
David C Weiss, Esquire                            Fox Rothschild LLP
c/o Ellen Slights                                 919 N. Market Street, Suite 300
Hercules Building, Suite 400                      Wilmington, DE 19899-2323
1313 N. Market Street
Wilmington, DE 19801                              FIRST CLASS MAIL
                                                  (Counsel to Westchester Fire Insurance
FIRST CLASS MAIL                                  Company and its affiliated sureties)
Delaware Attorney General                         Gary D Bressler, Esquire
Kathy Jennings, Esquire                           McElroy Deutsch Mulvaney & Carpenter
820 N French St                                   LLP
Carvel State Office Building                      300 Delaware Avenue, Suite 770
Wilmington, DE 19801                              Wilmington, DE 19801



DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO        Doc 608-3   Filed 07/31/20    Page 4 of 9




FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to M. Brashem, Inc. and MBI                Delaware Secretary of State
Rolls, LLC; and Rockwood Water, Sewer               Franchise Tax
and Gas)                                            401 Federal Street
Karen C Bifferato, Esquire                          PO Box 898
Kelly M Conlan, Esquire                             Dover, DE 19903
Christopher Griffiths, Esquire
Connolly Gallagher LLP                              FIRST CLASS MAIL
1201 N. Market Street, 20th Floor                   Delaware State Treasury
Wilmington, DE 19801                                820 Silver Lake Blvd Suite 100
                                                    Dover, DE 19904
FIRST CLASS MAIL
(Counsel to the Official Committee of               FIRST CLASS MAIL
Unsecured Creditors)                                Internal Revenue Service
G David Dean, Esquire                               Centralized Insolvency Operation
Patrick J Reilley, Esquire                          PO Box 7346
Cole Schotz PC                                      Philadelphia, PA 19101
500 Delaware Avenue, Suite 1410
Wilmington, DE 19801                                FIRST CLASS MAIL
                                                    Internal Revenue Service
FIRST CLASS MAIL                                    Attn Susanne Larson
(Counsel to TMS International, LLC)                 31 Hopkins Plaza, Room 1150
Rafael X Zahralddin-Aravena, Esquire                Baltimore, MD 21201
Eric M Sutty, Esquire
Elliott Greenleaf PC                                FIRST CLASS MAIL
1105 N. Market Street, Suite 1700                   Securities & Exchange Commission
Wilmington, DE 19801                                100 F St NE
                                                    Washington, DC 20549
FIRST CLASS MAIL
(Counsel to RHI US Ltd. and Magnesita               FIRST CLASS MAIL
Refractories Company)                               Securities & Exchange Commission
Matthew G Summers, Esquire                          G Jeffrey Boujoukos Regional Director
Chantelle D McClamb, Esquire                        1617 JFK Boulevard Ste 520
Ballard Spahr LLP                                   Philadelphia, PA 19103
919 Market Street, 11th Floor
Wilmington, DE 19801                                FIRST CLASS MAIL
                                                    Securities & Exchange Commission NY
FIRST CLASS MAIL                                    Office
(Counsel for Louisiana Health Service &             Marc Berger Regional Director
Indemnity Company d/b/a Blue Cross and              200 Vesey St Ste 400
Blue Shield of Louisiana)                           Brookfield Place
David M. Klauder, Esquire                           New York, NY 10281-1022
Bielli & Klauder, LLC
1204 N. King Street
Wilmington, DE 19801


                                               2
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO     Doc 608-3    Filed 07/31/20    Page 5 of 9




FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to Bank of America NA as                 (Committee of Unsecured Creditors; United
Administrative Agent, the Prepetition Agent       Steel, Paper and Forestry, Rubber,
for itself and other prepetition lenders)         Manufacturing, Energy, Allied Industrial
William L Wallander, Esquire                      and Service Workers International Union
Bradley Foxman, Esquire                           (“United Steelworkers”))
Matthew J Pyeatt, Esquire                         United Steelworkers
Vinson & Elkins                                   David R Jury
2001 Ross Avenue, Suite 3900                      Anthony Resnick
Trammell Crow Center                              60 Boulevard of the Allies, Room 807
Dallas, TX 75201                                  Pittsburgh, PA 15222

FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to Black Diamond Commercial              (Counsel to JLE Industries, LLC)
Finance, LLC, the Subordinated Term Loan          Trent Echard, Esquire
Agent)                                            Echard Marquette PC
Daniel J McGuire, Esquire                         4773 William Flynn Highway
Winston & Strawn LLP                              Allison Park, PA 15101
35 W Wacker Dr
Chicago, IL 60601-9703                            FIRST CLASS MAIL
                                                  (Counsel to Westchester Fire Insurance
FIRST CLASS MAIL                                  Company and its affiliated sureties)
(Committee of Unsecured Creditors; Top 30         Michael R Morano, Esquire
Creditors)                                        McElroy Deutsch Mulvaney & Carpenter
Tri Coastal Trading LLC                           LLP
12141 Wickchester Ln.                             1300 Mount Kemble Ave.
Houston, TX 77079                                 Morristown, NJ 07960

FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Committee of Unsecured Creditors; Top 30         (Counsel to D&B Metals Inc.)
Creditors)                                        Michael S. Held, Esquire
Louisiana Scrap Metal Recycling of Baton          Jackson Walker LLP
Rouge, Inc.                                       2323 Ross Avenue, Suite 600
Attn: Daniel Richard                              Dallas, TX 75201
2200 Cameron Street
Lafayette, LA 70506                               FIRST CLASS MAIL
                                                  Pension Benefit Guaranty Corporation
FIRST CLASS MAIL                                  C Wayne Owen Jr
(Committee of Unsecured Creditors; Top 30         Simon J Torres
Creditors)                                        1200 K Street, N.W.
American State Equipment Co., Inc.                Office of the General Counsel
Attn: Timothy Kraut                               Washington, DC 20005-4026
2055 South 108th Street
PO Box 270287
Milwaukee, WI 53227



                                              3
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO        Doc 608-3   Filed 07/31/20     Page 6 of 9




FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to United Steel, Paper and                 (Counsel to State of Louisiana, Office of the
Forestry, Rubber, Manufacturing, Energy,            Attorney General)
Allied Industrial and Service Workers               State of Louisiana Department of Justice
International Union)                                Office of Attorney General Jeff Landry
Richard M Seltzer, Esquire                          Christopher Lento
Melissa S Woods, Esquire                            PO Box 94005
Cohen, Weiss and Simon LLP                          Baton Rouge, LA 70804-9005
900 Third Avenue, 21st Floor
New York, NY 10036                                  FIRST CLASS MAIL
                                                    (Counsel to Traxys North America LLC)
FIRST CLASS MAIL                                    Rick A. Steinberg, Esquire
(Counsel to Tokai Carbon GE LLC)                    Price Meese Shulman & D'Arminio PC
Amy Pritchard Williams, Esquire                     50 Tice Boulevard, Suite 380
Troutman Sanders LLP                                Woodcliff Lake, NJ 07677
301 S. College Street, Suite 3400
Charlotte, NC 28202                                 FIRST CLASS MAIL
                                                    Union Pacific Railroad Company
FIRST CLASS MAIL                                    Tonya W Conley, Lila L Howe
(Committee of Unsecured Creditors)                  1400 Douglass Street, Stop 1580
Tokia Caribon GE LLC                                Omaha, NE 68179
Attn: Jay McCloy
6210 Ardey Kell Road, Suite 270                     FIRST CLASS MAIL
Charolette, NC 28277                                (Counsel to Hero Lands Company, LLC)
                                                    Robert M. Greenbaum, Esquire
FIRST CLASS MAIL                                    Smith Kane Holman LLC
(Counsel to the Official Committee of               112 Moores Road, Suite 300
Unsecured Creditors)                                Malvern, PA 19355
Jason R Adams, Esquire
Lauren S Schlussel, Esquire                         FIRST CLASS MAIL
Kelley Drye & Warren LLP                            (Counsel to Hero Lands Company, LLC)
101 Park Avenue                                     Francis J Lobrano, Esquire
New York, NY 10178                                  Carver Darden
                                                    147 Keating Drive
FIRST CLASS MAIL                                    PO Box 208
(Counsel to Port of South Louisiana)                Belle Chasse, LA 70037
Alan H. Goodman, Esquire
Richard G. Passler, Esquire                         FIRST CLASS MAIL
Breazeale Sachse & Wilson LLP                       (Counsel to Oracle America, Inc.)
909 Poydras Street, Suite 1500                      Shawn M Christianson, Esquire
New Orleans, LA 70112                               Buchalter PC
                                                    55 Second Street, 17th Floor
                                                    San Francisco, CA 94105-3493




                                               4
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO    Doc 608-3   Filed 07/31/20    Page 7 of 9




FIRST CLASS MAIL                                FIRST CLASS MAIL
(Counsel for Louisiana Health Service &         (Top Creditors)
Indemnity Company d/b/a Blue Cross and          The David J Joseph Company
Blue Shield of Louisiana)                       PO Box 632960
Douglas M. Chapoton, Esquire                    Cincinnati, OH 45263-2960
5525 Reitz Avenue
Baton Rouge, LA 70809-3802                      FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                Kodiak Metals Recycling Inc.
TN Dept of Env't and Conservation               James Dickinson
c/oTN Attorney General's Office                 1010 Avenue S
Bankruptcy Division                             Dickinson, TX 77586
PO Box 20207
Nashville, TN 37202-0207                        FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                Minerais U.S. LLC
(Top Creditors)                                 Andrew Cooke
Tokai Carbon GE LLC                             105 Raider Blvd
Kelly Correll                                   Hillsborough, NJ 08844
6210 Audry Kell Road Suite 270
Charlotte, NC 28277                             FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                Proler Southwest Inc.
(Top Creditors)                                 21 Japhet Street
Tri Coastal Trading LLC                         Houston, TX 77020
11931 Wickchester
Suite 201                                       FIRST CLASS MAIL
Houston, TX 77043                               (Top Creditors)
                                                Derichebourg Recycling USA, Inc.
FIRST CLASS MAIL                                Danielle Canga
(Top Creditors)                                 7501 Wallisville Road
Alter Trading Corporation                       Houston, TX 77020-3543
700 Office Parkway
St. Louis, MO 63141-7124                        FIRST CLASS MAIL
                                                (Top Creditors)
FIRST CLASS MAIL                                LA Scrap Metal Recycling of B.R.
(Top Creditors)                                 Daniel Richard
Barfield Enterprises, Inc.                      2527 S Westport Drive
Christine Bossier                               Port Allen, LA 70767
PO Box 218
New Boston, TX 75570                            FIRST CLASS MAIL
                                                (Top Creditors)
                                                Strickland Trading Inc.
                                                B. Wallace
                                                101 Carnoustie
                                                Shoal Creek, AL 35242


                                           5
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO   Doc 608-3   Filed 07/31/20   Page 8 of 9




                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               (Top Creditors)
(Top Creditors)                                Lhoist North America
Protrade Steel Company, Ltd                    John Beatty
5700 Darrow Road                               3700 Hulen Street
Suite 114                                      Fort Worth, TX 76107
Hudson, OH 44236
                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               (Top Creditors)
(Top Creditors)                                Diamond E Trucking
Pacific Foundry Company                        C Mitchell
136 Durham Avenue                              214 Veterans Blvd
New Jersey, NJ 08840                           PO Box 1056
                                               Denham Springs, LA 70726
FIRST CLASS MAIL
(Top Creditors)                                FIRST CLASS MAIL
River Parish Contractors Inc.                  (Top Creditors)
Shawn Becnel                                   Kone Cranes
4007 West Airline Hwy                          Keith Miner
PO Box 2650                                    3115 Laplace Lane
Reserve, LA 70084-0545                         Laplace, LA 70068

FIRST CLASS MAIL                               FIRST CLASS MAIL
(Top Creditors)                                (Top Creditors)
La Scrap Processors                            JLE Industries, LLC
Daniel Richard                                 Jamie Marchionda
2200 Cameron Street                            119 Icmi Road
Lafayette, LA 70506                            Suite 210
                                               Dunbar, PA 15431
FIRST CLASS MAIL
(Top Creditors)                                FIRST CLASS MAIL
Gong Chang %MPSI                               (Top Creditors)
Dave Baldea                                    Jefferson Iron & Metal
PO Box 4030                                    3940 Montclair Road, #300
Carmel, IN 46082                               PO Box 131449
                                               Birmingham, AL 35213
FIRST CLASS MAIL
(Top Creditors)                                FIRST CLASS MAIL
Pull A Part                                    (Top Creditors)
Rebecca Kim                                    American State Equipment
4473 Tilly Mill Road                           2055 South 108th Street
Atlanta, GA 30360                              Milwaukee, WI 53227




                                          6
DOCS_DE:227704.2 57095/001
               Case 19-12153-KBO   Doc 608-3   Filed 07/31/20   Page 9 of 9




FIRST CLASS MAIL
(Top Creditors)
M. Brashem, Inc
14023 Ne 18th Street
Bellevue, WA 98007

FIRST CLASS MAIL
(Top Creditors)
American Roll Group LLC
Kevin McCaffrey
28182 N Hayden Road
Scottsdale, AZ 85266

FIRST CLASS MAIL
(Top Creditors)
Applied Industrial
5516 Powell Street
Harahan, LA 70183-3427

FIRST CLASS MAIL
(Top Creditors)
Scrap Connection
Stacey Griffin
1954 Highway 182
Houma, LA 70364

FIRST CLASS MAIL
(Top Creditors)
Tms International, LLC
12 Monongahela Ave
Glassport, PA 15045

FIRST CLASS MAIL
(Top Creditors)
Rochester Iron And Metal, Inc.
Michele Morgan
1552 E. Lucas Street
Rochester, IN 46975

FIRST CLASS MAIL
(Top Creditors)
Hisar Celik C O MPSI Rolls
Dave Baldea
PO Box 4030
Carmel, IN 46082-4030



                                          7
DOCS_DE:227704.2 57095/001
